Citation Nr: 0823376	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran claimed entitlement to service connection for 
PTSD in August 2002 and for type II diabetes mellitus in 
March 2003.  The June 2003 rating decision granted both of 
these claims.  It assigned a 30 percent disability rating for 
PTSD effective June 24, 2002, and a 20 percent disability 
rating for diabetes effective March 24, 2003.  

In August 2003, the veteran requested increased ratings for 
PTSD and diabetes and also requested entitlement to a TDIU.  

An October 2003 rating decision granted a 50 percent rating 
for PTSD and assigned an effective date of August 22, 2003.  

A February 2004 RO decision denied a rating in excess of 20 
percent for diabetes and entitlement to a TDIU.  

In March 2004, the veteran filed a Notice of Disagreement 
(NOD) with the 50 percent disability rating and the effective 
date of August 22, 2003, that were assigned to the PTSD claim 
in the October 2003 rating decision.  The March 2004 NOD also 
disagreed with the February 2004 rating decision's denial of 
an increased rating for diabetes mellitus and a TDIU.

A June 2004 rating decision granted an effective date of June 
24, 2002, the date of the veteran's original PTSD service 
connection claim, for the 50 percent PTSD rating.  The 
veteran has not filed an NOD with the effective date issue, 
so it is no longer on appeal.  

The June 2004 rating decision also reaffirmed the denials of 
entitlement to a TDIU and entitlement to increased ratings 
for PTSD and diabetes.  A Statement of the Case (SOC) was 
issued in June 2004, and the veteran perfected his appeal in 
July 2004.  

In a March 2007 decision, the Board determined that increased 
ratings for PTSD and diabetes mellitus were not warranted, 
and that entitlement to a TDIU had not been established.

The appellant subsequently filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the VA Office of General 
Counsel and the appellant's attorney filed a joint motion for 
remand, requesting that the Court vacate the Board's March 
2007 decision and remand the claim.  In March 2008, the Court 
granted the joint motion, vacated the Board's March 2007 
decision and remanded the claim to the Board for compliance 
with directives that were specified by the Court.

With respect to the October 2003 rating decision that granted 
a 50 percent disability rating for PTSD, the Board notes that 
the Court has held that a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not 'abrogate the pending 
appeal.'  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the claim of entitlement to an increased rating 
for PTSD remains before the Board.

Finally, even though the veteran raised the August 2003 
increased rating claims because 'each of these conditions has 
become more severe,' the Board notes that the RO subsequently 
treated the August 2003 letter as an NOD with the June 2003 
rating decision rather than as a new claim for benefits.  The 
increased ratings claims are therefore considered to be on 
appeal from the initial grant of service connection in June 
2003.  This designation is relevant in the assignment of 
increased disability ratings and need not be further 
discussed at this time.    


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment productive of no more than reduced 
reliability and productivity due to symptoms such as impaired 
judgment, and disturbances of motivation and mood.

2.  The veteran's type II diabetes mellitus is manifested by 
the need for prescribed oral medication and restricted diet, 
but not by the need for prescribed insulin or regulated 
activities.

3.  The veteran's service-connected disabilities have not 
been shown to prevent him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 50 percent for the service-connected PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2007).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does not that a letter issued in 
September 2003 advised of the evidence needed to substantiate 
claims for higher ratings.  He was also provided timely 
notice with respect to his TDIU claim, which was not 
initially adjudicated until February 2004.  He was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claims.  
Thereafter, the veteran's increased rating claims were 
subsequently readjudicated by the RO in rating decisions from 
October 2003, February 2004, and June 2004, as well as in the 
June 2004 SOC.  Thus, the Board finds any error with respect 
to the timeliness of these notices to be harmless.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Despite inadequate notice provided to the veteran on the 
effective date element of the claims, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra.  As the Board concludes 
below that the preponderance of the evidence is against 
granting the appellant's claims, any questions as to the 
appropriate effective dates to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that relevant VA treatment 
records have been associated with the claims file.  The RO 
also arranged for the veteran to undergo VA examinations in 
December 2002, April 2003, and January 2004.
 
Even though there is no more recent VA examination report on 
file, the Board does not find it necessary to remand the 
veteran's claims for a new examination.  Significantly, 
neither the veteran nor his representative has alleged that 
his PTSD or diabetes mellitus has worsened since January 
2004.  The veteran has been given plenty of opportunities to 
raise any such concern.  Most recently, a letter sent to the 
veteran in April 2008 notified him that the Court had 
remanded his claims for readjudication.  This notice informed 
the veteran that he had the opportunity to submit additional 
evidence or argument before the Board readjudicated his 
claims.  Included with this letter was a response form for 
the veteran to return to VA informing VA of whether he had 
additional evidence or argument to submit.  The veteran did 
not respond to this letter.  Nor did the Informal Hearing 
Presentation that was submitted by the veteran's 
representative in May 2008 contend that a new examination was 
required due to changes in the severity of the veteran's 
disabilities.  

In short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the veteran's claims 
and by providing VA examinations in December 2002, April 
2003, and January 2004.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Joint Motion for Remand

As discussed in the Introduction, the veteran appealed the 
Board's decision to the Court.  In the joint motion for 
remand, which was submitted to the Court in March 2008, the 
parties determined that the Board had failed to provide 
adequate reasons and bases for its findings and conclusions.  
In particular, the parties concluded that it was unclear 
whether the Board properly applied 38 C.F.R. § 3.321(b) to 
the increased rating claims and whether 38 C.F.R. § 4.16(a)-
(b) were properly considered in denying the TDIU claim.  
These concerns will therefore be addressed in the decision 
herein.

The Board is mindful of the Court's instructions in Fletcher 
v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that 
a remand by the CAVC is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. § 
7104(d)(1) (West 1991).  A remand is meant to entail a 
critical examination of the justification for the decision." 
The Board's analysis herein has been undertaken with that 
obligation in mind.


III.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

A.  Post-Traumatic Stress Disorder

The veteran's service-connected PTSD has been assigned a 50 
percent disability rating under 38 C.F.R. § 4.130, DC 9411.  
The criteria of DC 9411 for each level of disability at 50 
percent and higher are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an initial 
rating in excess of 50 percent under 38 C.F.R. § 4.130, DC 
9411.  

In this regard, the Board found the most probative evidence 
to be the veteran's VA treatment records and the reports of 
VA examinations conducted in December 2002 and January 2004.

VA treatment records reflect treatment for such symptoms as 
nightmares, flashbacks, irritability, angry outbursts, 
difficulty getting along with others, difficulty sleeping, 
night sweats, striking out in his sleep, poor concentration, 
forgetfulness, depression, and intrusive memories of combat 
experiences.  In September 2003 the veteran reported 
additional problems of isolation, anxiety, survivor guilt, 
and increased hypervigilance, sleeplessness, memory and 
concentration problems.  Overall, health care providers 
observed him to present as cooperative, engaging and 
appropriate; to be alert and oriented; and to have goal 
directed and coherent thought processes absent thought 
disorder or perceptual disturbance, hallucinations, 
delusions, and morbid or obsessional thought content.  Affect 
was described as reactive; and his mood was mildly depressed 
or euthymic.  Cognition was intact with clear sensorium and 
fair to unimpaired memory.  Judgment was fair to unimpaired.  
Insight was partial.  The veteran expressed no suicidal or 
homicidal thoughts.  

Treatment records from 2003 note difficulty with medications 
and side effects.  Various different medications were tried.  
These records show diagnoses of chronic PTSD described as 
severe in September 2003, and major depressive disorder.  
GAFs throughout are assigned at 45-50, indicating serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.

Turning to the VA examination reports, the Board notes that 
both the December 2002 examination and the January 2004 
examination were conducted by the same examiner.  The 
examination reports further reflect that the examiner 
reviewed the veteran's claims folder.  In December 2002, the 
veteran reported experiencing intrusive thoughts of his 
Vietnam combat experiences, sleep disturbance, temperamental 
character, hyper-vigilance, being easily confused, and 
starting to fight when awakened.  In January 2004, the 
veteran reported additional symptoms of being confused upon 
waking.

Concerning his social and occupational life, the veteran 
reported difficulty adjusting post-service, and a history of 
drug and alcohol abuse with arrests and time in jail but no 
actual prison sentence.  The veteran stated he learned from 
these experiences and straightened out his life.  The last 
arrest was about 20-25 years prior, and he had not consumed 
alcohol for 15 years.  He completed a GED.  He worked in 
manual labor, not holding any one job for more than two years 
because of difficulties with his temper.  He resigned from 
his last place of employment four months prior to the 
December 2002 VA examination, due to disability based on his 
back problem.  

He was married four times, and has four grown children.  He 
had been married to his current wife for 26 years.  The 
examiner commented that the veteran appeared to have made a 
fairly good adjustment to marital life.  In January 2004, the 
examiner noted that the veteran had four children, but that 
one died as a child leaving three adult children.  

In the January 2004 examination report, the examiner opined 
that the veteran presented a similar disability picture in 
both examinations, of chronic but mild PTSD.  In December 
2002, the examiner observed the veteran to exhibit good 
contact with outside reality, absent excessive anxiety or 
depression.  No cognitive problems were observed.  Rather, 
the examiner noted, the veteran expressed himself with ease 
and presented in good spirit with good conversationalist 
skills.  He appreciated jokes and did not seem to be in great 
distress.  The examiner assigned a global assessment of 
functioning (GAF) score of 55-60, which was indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

In January 2004, the examiner observed the veteran to present 
as pleasant looking and cleanly dressed.  He again 
participated in the interview with good spirits.  He was 
respectable, cooperative, and presented himself well without 
signs of anxiety disorder or depression.  The examiner could 
find no cognitive defects.  The examiner observed that the 
veteran had been prescribed an antidepressant, but had 
required no psychiatric treatment or hospitalization since 
the last examination.  The examiner again assigned a GAF 
score of 55-60.

Based on this evidence, the Board finds that the 
preponderance of the medical evidence does not support a 
schedular evaluation in excess of 50 percent.  The veteran 
has exhibited no cognitive abnormalities, and he has been 
consistently observed to be cooperative, alert, and oriented, 
and absent speech, thought, or perception disorders.  No 
hallucinations or delusions have been observed, and there is 
no evidence of suicidal or homicidal ideations.  While he 
admits to having angry outbursts, and waking from sleep 
disoriented and fighting, he has not been shown to exhibit 
poor impulse control or spatial disorientation.  The medical 
evidence does not show that he neglects his personal 
appearance or hygiene, or that he is unable to establish and 
maintain effective relationships.  Rather, the medical 
evidence shoes that he presented as pleasant, cooperative, 
and cleanly dressed.  He expressed himself well.  He reported 
a 26 year marriage with his wife, a relationship he describes 
as stable.

Other symptoms required for higher, 70 or 100 percent 
evaluations, are neither complained of nor observed.  
Specifically, there is no evidence of obsessional rituals, 
illogical, obscure, or irrelevant speech, gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
intermittent inability to perform activities of daily living.  
The Board further observes that the veteran's GAF score has 
measured consistently between 45 and 60 throughout this time 
period.

The Board acknowledges that the veteran suffers from some 
severe symptoms of PTSD, but such a degree of symptomatology 
is recognized in the 50 percent disability evaluation already 
assigned to his service-connected psychiatric disability.  
For the reasons and bases set forth above, the Board finds 
that the evidence does not support an evaluation higher than 
50 percent at this time.

The Board has considered referral of this case to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an 'extra scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities.'  38 C.F.R. § 3.321(b)(1) (2007).  
'The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.'  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service connected PTSD.  

Nor is there any medical evidence of record to suggest marked 
interference with employment exists beyond the scope that is 
already contemplated by the 50 percent rating.  While the 
veteran has stated that he was unable to hold down a job for 
more than two years because of his temper, there is no 
evidence of difficulty obtaining or maintaining employment 
due to PTSD.  In fact, the Board further finds that VA 
examination and treatment records suggest that the veteran's 
current unemployment is mainly due to severe spinal stenosis, 
not PTSD.  

The Board notes that the rating schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2007).  The Board notes that a 50 percent 
rating already contemplates significant occupational 
impairment.  However, this case does not present such 
exceptional circumstances as to warrant referring the claim 
for consideration of an extra-schedular rating for the 
service connected disability.  The disability is 
appropriately rated under the schedular criteria.

B.  Diabetes Mellitus

The veteran's service-connected diabetes mellitus is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.119, DC 7913.  Under that code, a 20 percent evaluation is 
assignable where the diabetes requires insulin and a 
restricted diet; or oral hypoglycemic agents and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

The veteran underwent VA examination in April 2003 and 
January 2004.  These reports show that the veteran is 
diagnosed with diabetes mellitus due to exposure to the 
herbicide Agent Orange.  However, hypertension and peripheral 
neuropathy were specifically found not to be due to the 
diabetes mellitus.  The examiner opined that the peripheral 
neuropathy was the result of spinal stenosis.  A VA eye 
examination was completed in April 2003 and reflects no 
findings of diabetic retinopathy or of other diabetic 
ophthalmic conditions.  In January 2004, the examiner 
diagnosed adult-onset diabetes mellitus type II without 
documented complications, and the examiner opined that the 
diabetes mellitus did not limit the veteran's employability.

VA and private treatment records show treatment for non-
insulin dependent diabetes mellitus.  Treatment has been with 
oral medication and restricted diet, but there is no 
indication in the medical evidence that the veteran has yet 
been prescribed insulin, or has had his activities regulated.

In light of this evidence, the Board finds that the 
disability picture represented does not meet the criteria for 
an initial evaluation of greater than 20 percent.  As 
discussed, the medical evidence shows that while the veteran 
is prescribed oral medications and has been on a restricted 
diet and advised to lose weight, he has not required insulin; 
nor have his activities been regulated.

As with the PTSD claim discussed above, the Board has 
considered referral of this case to the Undersecretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an 'extra scheduler evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability or 
disabilities.' 38 C.F.R. § 3.321(b)(1) (2007).  As noted 
above, '[t]he governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.'  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service connected 
diabetes, and there is no evidence in the claims file that 
marked interference with employment has resulted from the 
service-connected disability.  While the veteran has claimed 
that he is unable to work because of side effects from 
medications taken for his service-connected disabilities, the 
VA examiner opined that his disability did not limit his 
employability.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service connected 
diabetes mellitus.  The Board therefore finds that the 
disability is appropriately rated under the schedular 
criteria, and referral for extra-schedular consideration is 
not warranted.

IV.  Entitlement to a TDIU

The veteran is also seeking entitlement to a TDIU.  He 
essentially asserts that he is unable to work as a result of 
his service-connected post-traumatic stress disorder (PTSD) 
and diabetes mellitus. 

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2007).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, 'presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider.'  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration.

The veteran is currently service-connected for PTSD, which 
has been evaluated as 50 percent disabling, and diabetes 
mellitus, which has been assigned a 20 percent rating.  He 
has a combined total rating of 60 percent for his service-
connected disabilities.  38 C.F.R. § 4.25 (2007).

The veteran does not meet the schedular requirements of 38 
C.F.R. § 4.16 because he does not have one disability rated 
as 60 percent or more; or two or more service-connected 
disabilities with a combined rating of at least 70 percent.  
Nevertheless, the veteran's case can be submitted for extra-
schedular consideration under 38 C.F.R. § 4.16(b) if the 
evidence shows that he is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected PTSD and diabetes mellitus.

The Board has reviewed the medical evidence, including VA 
examination reports, VA and private treatment records, and an 
October 2003 statement from the veteran's former employer.  
The employer's statement indicates that the veteran was 
employed from December 1998 through December 2002.  He worked 
in crosshead assembly.  He resigned due to disability, but 
the precise nature of the disability was not identified.  The 
employer noted that in the 12 months prior to the last date 
of the veteran's employment, he missed 26 weeks of work due 
to disability.  

VA examination reports further establish that the veteran had 
11 years of high school and completed his GED.  He performed 
trade work following his discharge from active duty.  The 
veteran variously described himself as a steel worker, manual 
laborer, and as a steel industry worker in elevator 
buildings.

The medical evidence of records shows that the veteran is not 
unemployable due solely to his service-connected 
disabilities.  In pertinent part, the December 2002 VA PTSD 
examination concludes that the veteran was unemployable based 
on his many physical problems, such as spinal stenosis, 
arthritis, carpal tunnel operation, coronary artery disease, 
and hyperlipidemia.  The examiner also noted that the veteran 
was recently compelled to retire from work in spite of his 
relatively good age of 54, based mostly on spinal problems.  
In the January 2004 PTSD examination report, the VA examiner 
concluded that the veteran is not unemployable and unable to 
work due solely to the psychiatric disability.  He noted that 
the veteran is not rendered unable to perform intellectual 
work in an occupation similar to those in which he previously 
worked.  The Board further notes that the examiner did not 
suggest the veteran was unable to perform physical labor due 
to his PTSD.  

The January 2004 VA general medical examination report states 
that the veteran's employment is strictly limited by the pain 
caused by lumbar spinal stenosis, which is not service 
connected.  The examiner noted that the veteran's spinal 
stenosis has been difficult to control and that the veteran 
has been on multiple narcotic and non-narcotic pain 
medications.  The examiner further opined that the diagnosed 
diabetes mellitus did not limit the veteran's employability.

In short, the objective medical evidence simply does not 
establish that the veteran is unable to obtain substantial 
gainful occupation solely as a result of his service- 
connected PTSD and diabetes mellitus.  Several VA physicians 
have concluded that the veteran's service-connected 
disabilities do not render him unable to secure or follow a 
substantially gainful occupation, and there is no competent 
medical evidence to the contrary.

Furthermore, there is no competent medical evidence to 
support the veteran's contention that side effects of 
medications for service-connected disabilities leave him 
unable to work.  In fact, as discussed in detail above, the 
VA physicians who examined the veteran in December 2002 and 
January 2004 specifically concluded that it was impairment 
resulting from his nonservice-connected disabilities that 
rendered him unemployable.

The Board finds that the preponderance of the credible and 
probative evidence demonstrates that the veteran's service-
connected disabilities do not prevent him from securing and 
following substantially gainful employment.  Thus, the 
benefit sought on appeal is denied.




ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


